DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhisa et al. (JP 04-059353, hereinafter “Kazuhisa”) in view of Campanelli et al. (US 2015/0251814, hereinafter “Campanelli”) as evidenced by EVALTM F101B Data Sheet (hereinafter “EVALTM).
In regard to claim 1, Kazuhisa discloses a packaging film that can be used for retort packaging fields (pg. 9 paragraph 4). The packaging film comprises a surface layer (A), an intermediate layer (B), and a sealant layer (C) (pg. 4). The surface layer (A) is a polyester film (pg. 4). The sealant layer is polypropylene film (pg. 4). The intermediate layer is a stretched film having a laminate structure of polyamide layer/ ethylene-hexaacetatevinyl copolymer saponified layer/polyamide layer (pg. 4). Thus, the polyamide layer adjoins the saponified ethylene-vinyl ester copolymer layer. The polyamide layer is nylon 6 (pg. 2). The EVOH layer is EVALTM F101B (pg. 4) with an ethylene content of 32 mol% and saponification degree of 99.6 mol% or more (pg. 4). EVALTM discloses that the MFR is 1.6 g/10min.  The thickness of each the polyamide layer is preferably 3 to 10 µm and the EVOH layer is preferably 3 to 20 µm (pg. 6). Thus, the ratio (Tc/Tb) between a thickness of the saponified ethylene-vinyl ester copolymer layer and a thickness of the polyamide resin layer is 0.3-6.67. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05. 
Kazuhisa discloses that the shape of the bag can be of any shape such as a bilingual type, a three way seal type, or a gusset type (pg. 7). Kazhuhisa is silent with regard to the bag shape being a stand-up pouch. 
Campanelli discloses a multilayer film that is used for packaging food products [0099]. The multilayer film comprises a layer of polyester, EVOH, and polyamide [0021]. The film can be formed into a stand-up pouch for retort conditions [0099-0100].
Kazuhisa and Campanelli both disclose multilayer films that can be formed into retort packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the stand-up pouch structure as disclosed by Campanelli as the bag shape of Kazuhisa motivated by the expectation of forming a packaging that can stand-up as well as be exposed to retort conditions. 
In regard to claim 2, Kazuhisa discloses that the polyamide resin layer is between the surface layer (A) and the saponified ethylene-vinyl ester copolymer layer (pg. 4). 
In regard to claim 4, Kazuhisha discloses that the intermediate layer is a stretched film having a laminate structure of polyamide layer/ ethylene-hexaacetatevinyl copolymer saponified layer/polyamide layer (pg. 4). Thus, the polyamide resin layers adjoin both surfaces of the saponified ethylene-vinyl ester copolymer layer. 
In regard to claims 10-11, Kazuhisha discloses that the thickness of each the polyamide layer is preferably 3 to 10 µm and the EVOH layer is preferably 3 to 20 µm (pg. 6). Thus, the ratio (Tc/Tb) between a thickness of the saponified ethylene-vinyl ester copolymer layer and a thickness of the polyamide resin layer is 0.3-6.67. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05.
In regard to claim 12, Kazuhisa discloses a packaging film that can be used for retort packaging fields (pg. 9 paragraph 4). The packaging film comprises a surface layer (A), an intermediate layer (B), and a sealant layer (C) (pg. 4). The surface layer (A) is a polyester film (pg. 4). The sealant layer is polypropylene film (pg. 4). The intermediate layer is a stretched film having a laminate structure of polyamide layer/ ethylene-hexaacetatevinyl copolymer saponified layer/polyamide layer (pg. 4). Thus, the polyamide layer adjoins the saponified ethylene-vinyl ester copolymer layer. The polyamide layer is nylon 6 (pg. 2). The EVOH layer is EVALTM F101B (pg. 4) with an ethylene content of 32 mol% and saponification degree of 99.6 mol% or more (pg. 4). EVALTM discloses that the MFR is 1.6 g/10min.  The thickness of each the polyamide layer is preferably 3 to 10 µm and the EVOH layer is preferably 3 to 20 µm (pg. 6). Thus, the ratio (Tc/Tb) between a thickness of the saponified ethylene-vinyl ester copolymer layer and a thickness of the polyamide resin layer is 0.3-6.67. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05. 
Kazuhisa discloses that the shape of the bag can be of any shape such as a bilingual type, a three way seal type, or a gusset type (pg. 7). Kazhuhisa is silent with regard to the bag shape being a stand-up pouch. 
Campanelli discloses a multilayer film that is used for packaging food products [0099]. The multilayer film comprises a layer of polyester, EVOH, and polyamide [0021]. The film can be formed into a stand-up pouch for retort conditions [0099-0100].
Kazuhisa and Campanelli both disclose multilayer films that can be formed into retort packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the stand-up pouch structure as disclosed by Campanelli as the bag shape of Kazuhisa motivated by the expectation of forming a packaging that can stand-up as well as be exposed to retort conditions. 
Although the prior art does not disclose that the stand-up pouch for retort exhibits an improvement in oxygen permeability from after 6 hours to after 24 hours after retort prociessin of 34.5% or higher, the claimed properties are deemed to be inherent to the structure in the prior art since the combination of Kazuhisa and Campanelli teach an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

	
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
The applicant argues that JP’353 is evidently directed to equal thicknesses amount its EVOH layer and its polyamide layer, or a value of 1.0 with regard to (Tc/Tb) ratio. Applicant agrees that the document considers that the thickness of each the polyamide layer and the EVOH layer is preferably 2 to 20 µm. However, it is under the condition that each layer is the same thickness as the other. There is no direction to vary the relative thicknesses of the layers. 
In response, the examiner, respectfully, disagrees. JP ‘353 states that the thickness of each layer, it is desirable to form 3-10 µm polyamide layer, 3-20 µm EVOH layer, and a 3-10 µm polyamide layer (pg. 2 para 1). JP ‘353 is not limited to the preferred examples only. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123. JP ‘353 clearly shows that polyamide layer and the EVOH layer can be of a different thicknesses. 
The applicant states that the selectivity of the claimed ratio (Tc/Tb) between a thickness (Tc) of the saponified ethylene-vinyl ester copolymer layer and a thickness (Tb) of the polyamide resin layer is 0.02 to 0.9, and therefore the recovery rate of the gas barrier property of the EVOH after the retort treatment can be remarkably improved.
The applicant does not provide data that is commensurate in scope with the claimed invention. The applicant claims a stand-up pouch for retort comprising a base film, a polyamide resin layer, a saponified ethylene-vinyl ester copolymer layer, and a heat-sealing resin layer. The applicant’s examples of unexpected results are directed to a specific laminate which consists of a nylon 6 polyamide resin, an EOVH, a base film of a stretched poly(ethylene terephthalate) film, a heat-sealing resin of polypropylene, and a polypropylene-based adhesive resin [0095]. The applicant has not provided data that shows that the gas barrier properties of the film would be improved based solely on the claimed ratio over the vast types of films that can be formed from a base film of polyester. The specific base film is a stretched poly(ethylene terephthalate) film. 	
“Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152, USPQ 602, 604 (CCPA 1967). The claims are directed to a stand-up pouch that is formed from a laminate. There would be an expected benefit to gas barrier properties by using gas barrier polymers such as EVOH and polyamide in a laminate that is used for packaging. Also, the applicant has not specified what is considered an improvement to gas barrier properties in the response to arguments nor in the specification. The specification states that the ratio (Tc/Tb) between the thickness (Tc) of the EVOH layer and the thickness (tb) of the polyamide resin (B) layer is preferably 0.02-10, more preferably 0.05-5. Especially preferably 0.1-0.9, most preferably 0.15-0.6 [0072]. In case where the thickness ratio is too small, the gas barrier properties tend to decrease. In case where the thickness ratio is too large, the recovery of gas barrier properties after retort processing tends to be slow [0072]. Thus, the applicant has acknowledged that it is expected benefit to maintain a ratio within 0.02-0.9. 
The examiner would like to note that the applicant maintains an argument based on the recovery of gas barrier properties after retort. However, the claimed invention is to stand-up pouch for retort. The stand-up pouch has not been through the retort process. Thus, the properties associated with the pouch after retort processing are spurious. The applicant has not shown unexpected properties based solely on the laminate itself. Thus, the examiner maintains the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782